Stolz, Judge.
Defendants appeal from a verdict and judgment in favor of the plaintiff in an action arising out of a collision between the plaintiffs automobile and the defendants’ automobile.
In his charge to the jury, the trial judge erroneously gave a charge on the law of accident. This charge was not requested by either party and was not authorized by the *41evidence. Upon objection by plaintiffs counsel, the judge withdrew the charge from the jury’s consideration and instructed the jury, "Both parties contend there was negligence on somebody’s part that caused this accident—or caused this collision, and you will fix that liability wherever it falls.” The foregoing quoted portion of the recharge was not objected to by the defendants. See Gurin v. Harris, 129 Ga. App. 561, 562 (200 SE2d 368) and cits.
Submitted January 17, 1974
Decided February 20, 1974.
Starkey S. Flythe, for appellants.
McGahee, Plunkett, Benning & Fletcher, Jack E. McGahee, for appellee.
Accordingly, the trial judge did not err in overruling the defendants’ motion for new trial as amended.

Judgment affirmed.


Hall, P. J., and Deen, J., concur.